Jacobs, J.
(concurring). The defendants in these cases were each charged with a violation of § 30-86 of the General Statutes, which is captioned as follows: “Sales to minors, intoxicated persons and drunkards.” The statute makes it unlawful for any permittee, his servant or agent, to sell or deliver alcoholic liquor to certain enumerated classes of protected persons, viz.: minors, intoxicated persons, habitual drunkards, those whose names appear on a list, prepared by the selectmen of a town, who are receiving town aid and are known to use alcoholic liquor, and certain persons whose relatives have requested that sales be not made to them; “and any person, except the parent or guardian of a minor, who delivers or gives any such liquors to such minor, except on the order of a practicing physician, shall be [punished]’’ (italics supplied). A minor is defined *199as “any person under twenty-one years of age.” § 30-1 (12). And a person means any “natural person including partners but shall not include corporations, joint stock companies or other associations of natural persons.” § 30-1 (13).
The informations and bills of particulars in each case are identical. They charge the defendants in a single count with the giving and delivery of liquor to minors on or about “6/22/64 & 6/23/64” at the “premises of a private home, in Darien, Connecticut.”2 It is undisputed that neither accused'.was, at the time of the commission of the alleged offense, a permittee, or the servant or agent of a permittee, within the meaning of the Liquor Control Act. Demurrers, in exactly the same language, were addressed to the informations, as made more specific in the state’s bills of particulars, upon the ground that the facts as alleged in each case do not constitute a crime under the statute because the giving or delivery of liquor to minors took place in or about a private home. The demurrers were overruled. The judgment in each case recites that after the demurrer was overruled “[t]he accused refused to plead over, made no plea and was found guilty by the Court.” The judge sentenced each accused to pay a fine of $500. The defendants have appealed from the *200judgments, assigning error only in the rulings on the demurrers.
It would appear that the procedure followed in the trial court conforms with our established practice. See State v. Darazzo, 97 Conn. 728, 731; State v. Tyrrell, 100 Conn. 101, 103; cf. State v. Nelson, 126 Conn. 412, 414; State v. Zazzaro, 128 Conn. 160, 161. In State v. Sul, 146 Conn. 78, a criminal prosecution for possession of obscene literature, our Supreme Court of Errors said (p. 83): “Upon the overruling of his demurrer, the defendant could have refused to plead over, let judgment enter, appealed from the judgment and raised the questions of law which he now presents.” “[A] demurrer must stand or fall upon the allegations of the pleadings demurred to, which cannot be aided by importing into it facts not therein alleged.” Tomes v. Thompson, 112 Conn. 190, 198. The function of the court on demurrer is to consider the whole record and give judgment for the party who, on the whole, appears to be entitled to it. White v. Avery, 81 Conn. 325, 328; Palmer v. Des Reis, 136 Conn. 627, 631. We may properly treat the demurrers in these cases as general ones and sustain them if the informations were insufficient for any cause, though such cause was not mentioned in the specifications. See State v. Gallagher, 72 Conn. 604, 606; State v. McKee, 73 Conn. 18, 24; State v. Pape, 90 Conn. 98, 100; State v. Murphy, 90 Conn. 662, 664.
We come now to the main points raised by the defendants upon oral argument and in their briefs. They insist that the statute 30-86) was never intended to apply to them but has reference only to permittees, their servants or agents. “In making this contention they invoke the rule of construction known as ‘ejusdem generis,’ which is that where general words follow an enumeration of persons *201or things, by words of particluar and specific meaning, the general words will not be construed in their widest sense, but are to be held as applying only to persons or things of the same general kind or class as those specifically enumerated. . . . The rule of ejusdem generis therefore is to be given a strict application in interpreting such a statute [as this] ... so that no one can be brought under it ‘unless his case comes within its explicit terms, or within the absolutely clear intention of the act, as well as within the spirit of the law and the mischief intended to be remedied.’ ” State v. Certain Contraceptive Materials, 126 Conn. 428, 430; see Radin, “Statutory Interpretation,” 43 Harv. L. Rev. 863, 874. “Usually the legislative intent is directly contrary to the result obtained by the ejusdem generis rule. The legislative intent is to enumerate specific objects or conditions which have come to their attention, but this enumeration is not intended to limit the operation of the statute to specific objects set forth. They provide express examples of the problem; the legislative intent is to regulate the problem and not the enumeration.” 2 Sutherland, Statutory Construction (3d Ed.) § 4910, p. 401. “To ascertain the meaning of the words of a statute, they must be submitted to the test of all appropriate canons of statutory construction, of which the rule of ejusdem generis is one. If, upon a consideration of the context and the objects sought to be attained and of the act as a whole, it adequately appears that the general words were not used in the restricted sense suggested by the rule, we must give effect to the conclusion afforded by the wider view in order that the will of the legislature shall not fail.” Helvering v. Stockholms Enskilda Bank, 293 U.S. 84, 89.
The subject of a penal law may generally be perceived by ascertaining what mischief or evil the law was designed to remedy or prevent. See Newton’s *202Appeal, 84 Conn. 234, 241. And if this be true, there is no difficulty in concluding that the plain and obvious meaning of its language clearly manifests an intention to prohibit or restrain minors from obtaining alcoholic liquors. “The giving of intoxicating liquors to minors may be specifically prohibited.” 3 Wharton, Criminal Law & Procedure § 1045. “Sales and gifts of intoxicating liquors to minors are almost universally prohibited. The object in the enactment of such statutes is to prevent intoxicating liquors coming into their possession before they have a full realization of the evil effects arising from their use and to keep them from temptation.” 2 Woollen & Thornton, Intoxicating Liquors §722 (1910). “And we may here remark that if the state has power to prohibit the sale of liquor, it has also power to prohibit the giving of liquor by one person to another. The evil to be avoided is the communication from one to another of an article which may be injurious to the recipient . . . .” Black, Intoxicating Liquors §39 (1892). In our interpretation of § 30-86, we are not warranted, by the plain language of the statute and the objects sought to be accomplished, to confine its operation within narrower limits than those intended by the legislature; any other construction would compel us to reject altogether that portion of the statute we have italicized. Since we have no difficulty in discovering the determinates covered by the statute, the rule of ejusdem generis can have no application.3 See 50 Am. Jur., Statutes, § 250.
*203The defendants next contend that the caption of the statute supports their view that it is limited in its application to commercial transactions and does not reach noncommercial transfers in a private home. But the prohibition of sales to the enumerated classes is only one of the means by which the chief intention of the legislature was to be accomplished. Employing other means, designed to effect the same purpose, cannot be considered the introduction of another or different subject within the statutory restriction. Looking, then, to all parts of the statute, it is evident that the legislature intended to prohibit the classes of persons named from obtaining alcoholic liquor; sales were but one means provided for effecting the chief design. Very clearly, therefore, those matters which the statute intended to penalize were primarily sales of alcoholic liquor to the prohibited classes; and “clearly the draftsman was striving to condense its provisions into the briefest possible compass.” State v. Faro, 118 Conn. 267, 275. If it were necessary to include in the caption all the details for carrying the law into effect, it would require a caption nearly as long as the law itself. See Endlich, Interpretation of Statutes § 70 (1888); Black, Interpretation of Laws § 78 (1896).
The argument is advanced on behalf of the defendants that the furnishing of liquor to minors in the defendants’ home as an act of hospitality does not constitute a violation of the statute.4 There is noth*204ing in the pleadings which even remotely suggests that the defendants furnished liquor to minors as an act of hospitality. “Ordinarily in passing upon a ruling upon a demurrer the court looks only to it and to the allegations of the pleading demurred to ; thus facts cannot be incorporated into the record by stipulation . . . .” Maltbie, Conn. App. Proc., p. 77. We appreciate the fact that the parties desire a determination of this aspect of the case, but the condition of the record forbids our making this determination. See State v. Tyrrell, 100 Conn. 101, 104.
The claim is also advanced that the state’s interpretation of the statute will lead to certain bizarre and absurd results. “With the wisdom or unwisdom of this legislation, this court has, of course, nothing to do. It is our function to interpret the legislative will, not to question its exercise.” Connelly v. Bridgeport, 104 Conn. 238, 249; see Wallingford v. *205Neal, 108 Conn. 152, 158. Moreover, these considerations may he appropriately addressed to the legislature, rather than be regarded as applicable to an unambiguous statute. See Second National Bank of New Haven v. Loftus, 121 Conn. 454, 459.
Nor is § 30-86 new law in this state. It is true that at the turn of the century, it was unlawful only for licensed persons, their servants or agents to sell or deliver spirituous and intoxicating liquor to any minor, either for his own use or for the use of another person. Rev. 1902, § 2696. In 1909, the act was amended in certain particulars, not relevant here, but the prohibition applied only to licensed persons. Public Acts 1909, c. 196. But in 1913 the statute was drastically enlarged so as to encompass within its terms the following: “Every person, except the parent or guardian of a minor, who shall deliver or give any spirituous or intoxicating liquors to such minor, except on the order of a practicing physician, shall be . . . [punished]” (italics supplied). Public Acts 1913, c. 10. Subsequently, the 1902 and 1913 versions were combined into one all-inclusive statute. Rev. 1918, § 2795. By the terms of that statute, it was not only unlawful for licensed persons, their servants or agents to sell or deliver spirituous and intoxicating liquor to a minor; the prohibition was extended so that “every person,” with certain specified exceptions, was barred from giving or delivering such liquors to any minor. Since 1918, the act has appeared in substantially the same form. See Cum. Sup. 1933, § 727b,5 as amended, Cum. Sup. 1935, § 1071c; Rev. 1949, § 4293; General Statutes § 30-86.
*206We find no ground upon which the defendants’ claim of unconstitutionality of the statute may be successfully maintained. The question is no longer an open one. The hand of the legislature cannot be stayed in the exercise of its inherent police power to prohibit, regulate or restrain the use of intoxicating liquors, provided that this right is exercised in a way which is not in conflict with any superior function of the general government. See Ruppert v. Liquor Control Commission, 138 Conn. 669, 674; Pierce v. Albanese, 144 Conn. 241, 247 ; 48 C.J.S., Intoxicating Liquors, § 33 (a).
The trial court did not err in overruling the demurrers and in adjudging the defendants guilty of a violation of the statute.

 The informations and bills of particulars appear to have been drawn in a cursory manner. They do not spell out the specifics of the offense. See State v. Couture, 151 Conn. 213, 216; Practice Book § 493 (b). We assume, as did the trial court and the parties, that the substance which the defendants are alleged to have given or delivered to minors is “alcoholic liquor.” The informations should have used the words of the statute. Por the purpose of this appeal, since the question was not raised in the court below nor pursued here, we construe the word “liquor,” as used in the informations and bills of particulars, to mean “alcoholic liquor,” more particularly defined in § 30-1 (2). See 48 C.J.S., Intoxicating Liquors, § 8; 30 Am. Jur., Intoxicating Liquors, § 8; 3 Wharton, Criminal Law and Procedure § 1011; Newton v. State ex rel. Attorney General, 234 Ala. 91; Pennell v. State, 141 Wis. 35, 38.


 In 1937, in Commonwealth v. Randall, 34 North. Co. Rep. 118 (Pa.), aff’d, 183 Pa. Super. 603, cert. denied on other grounds (see petitioner’s brief, Rec. & Briefs, p. 4), 355 U.S. 954, the defendants Bandall and Wofsy, both of whom were unlicensed persons, furnished minors with beer, whiskey and vodka at a “drinking party” in Bandall’s home. They were convicted for a violation of § 493 (1) of the Pennsylvania Liquor Code of 1951, which is strikingly similar to our own statute. They sought to arrest the judgment on the convictions on substantially the same grounds as raised on this appeal. The *203court held (p. 127) that the rule of ejusdem generis was inapplicable since it could find no uncertainty in the meaning of the words employed by the legislature: “The intention of the legislature to protect the classes of persons named is the underlying consideration. If we were to restrict this section of the Act to ‘licensees’ or their ‘servants, agents or employees,’ we would nullify the very purpose of the Act.” See also State v. Sifford, 51 N.M. 430.


 It may not be amiss to point out that the defendants cited and relied upon People v. Bird, 138 Mich. 31, decided in 1904, noted in 30 Am. Jur. 674, n.5, Intoxicating Liquors, § 240, in support of the *204claim that the giving of intoxicating liquor to minors as a mere act of hospitality in the home does not constitute an offense. But that case was decided under § 5391 of 2 Compiled Laws of Michigan (1897). Ten years later, in People v. Averill, 179 Mich. 224, 228, the court said: “It should be remembered that in 1904, in People v. Bird, . . . this court held that section 5391, 2 Comp. Laws (2 How. Stat. [2d Ed.] § 5067), prohibiting furnishing liquors to minors, has reference only to acts by persons engaged in the business of selling liquor. It would seem that the legislature of 1909, by Act No. 160 [Mich. Comp. Laws §§ 7072, 7073 (1915)], undertook to make it unlawful for 'any person’ to sell, furnish, or give to any minor any of the prohibited liquors as a beverage, thus rendering it unlawful for a person not engaged in the liquor business to sell, furnish, or give such liquors to a minor.” We consider the Bird case of doubtful precedential value. Nor do we think that Austin v. State, 22 Ind. App. 221, referred to by the defendants, is of aid to them. In that case, the indictment charged a gift to a recipient whom the proof showed to have been thirty-five years of age. The gratuitous supplying of liquor to a minor was not an issue before the court. See Simons v. State, 25 Ind. 331, 332; cf. People v. Armstrong, 24 Misc. 2d 53 (N.Y.) (gratuitous supplying of liquor to a minor under eighteen years in the defendant’s residence was held not to constitute an offense under Alcoholic Beverage Control Law).


 It is interesting to note that under § 727b of the 1933 Cumulative Supplement it was unlawful to deliver or give aleoholio liquor “to any minor under the age of eighteen.” The term “minor” was defined in 1939 to mean any person “under twenty-one years of age.” Cum. Sup. 1939, § 947e. It has remained so ever since.